Citation Nr: 0911249	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  07-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active military service from January 1971 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in February 2009.  A transcript 
of that hearing is associated with the claims file.


REMAND

The Board has determined that further development action is 
required before the Board decides this appeal.  

The Veteran testified before the Board in February 2009 that 
he has received psychiatric treatment at Prescott VA Medical 
Center for the past 7 or 8 years.  Those treatment records 
are not in the claims file and should be obtained prior to 
further appellate review by the Board.

The Veteran also testified he was granted Social Security 
Administration (SSA) disability benefits approximately 2 
years ago for back disability and psychiatric problems.  
Where there is actual notice to VA that the appellant is 
receiving disability benefits from SSA, VA has the duty to 
acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should obtain the 
Veteran's SSA disability records.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding VA medical records, to 
specifically include psychiatric treatment 
records from the Prescott VAMC. 

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claims.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
Supplemental Statement of the Case and 
afford them the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action..  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




